Case 1:20-cv-20824-JJO Document 188 Entered on FLSD Docket 05/29/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-20824-CIV-O=SULLIVAN

                                         [CONSENT]

  SEXUAL MD SOLUTIONS, LLC,

        Plaintiff,

  v.

  DUSTIN WOLFF, et al.,

       Defendants.
  ________________________________/

                                           ORDER

        THIS MATTER is before the Court on the Plaintiff’s Expedited Motion for

  Contempt, Sanctions, and to Modify Preliminary Injunction (DE# 134, 5/14/20). On May

  29, 2020, the Court held a show cause hearing. The plaintiff presented the testimony of

  Dustin Wolff, Mark White and Peter Godwin.

        The Court’s power to find the defendants in contempt for disobeying the Court’s

  orders stems from the Court’s inherent power to enforce compliance with its lawful

  orders. United States v. Barnette, 129 F.3d 1179, 1182, n. 7 (11th Cir. 1997) (citing

  Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991)).

        “A finding of civil contempt – willful disregard of the authority of the court – must

  be supported by clear and convincing evidence.” Riccard v. Prudential Ins. Co., 307

  F.3d 1277, 1296 (11th Cir. 2002). Civil contempt is appropriate upon a finding that: “(1)

  the allegedly violated order was valid and lawful; (2) the order was clear and

  unambiguous; and (3) the alleged violator had the ability to comply with the order.” Id.

  “Once it has been shown that a violation of the order has occurred, the burden shifts to
Case 1:20-cv-20824-JJO Document 188 Entered on FLSD Docket 05/29/2020 Page 2 of 2



  the contemnor to demonstrate an impossibility of compliance.” In re Lawrence, 279 F.3d

  1294, 1299 (11th Cir. 2002).

          The Court finds that the plaintiff has failed to show by clear and convincing

  evidence that Dustin Wolff violated the Court’s Preliminary Injunction (DE# 126, 5/6/20).

  The plaintiff did not present any evidence of actions taken by the other defendants to

  violate the Court’s Preliminary Injunction (DE# 126, 5/6/20)

                                            CONCLUSION

          Based on the foregoing and for the reasons stated on the record, it is

          ORDERED AND ADJUDGED that the Plaintiff’s Expedited Motion for Contempt,

  Sanctions, and to Modify Preliminary Injunction (DE# 134, 5/14/20) is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of May,

  2020.

                                      _______________________________________
                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
